Citation Nr: 1648250	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  15-36 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1942 to September 1945.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD most nearly approximates occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected disabilities do not render him so helpless as to require the regular aid and attendance of another person to perform personal care functions of everyday living or to protect himself from the hazards and dangers incident to the daily environment.

3.  The Veteran has a single service-connected disability rated as 100 percent disabling, but does not have other service-connected disabilities independently ratable at 60 percent; he is not permanently housebound as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


2.  The criteria for SMC based on aid and attendance or at the housebound rate are not met. 38 C.F.R. §§ 1114 (s); 38 C.F.R. §§ 3.350, 3.352.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the development of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Rating Claim

Service connection for PTSD was awarded in a June 1992 rating decision.  An initial 10 percent evaluation was assigned effective December 23, 1991.  The May 2014 rating decision on appeal continued the current 50 percent evaluation.  The Veteran contends that an increased rating is warranted as his PTSD has worsened as a result of nonservice-connected dementia.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As a preliminary matter, the Board observes that the Veteran has more than one psychiatric diagnosis.  In addition to PTSD, he also has major neurocognitive disorder due to possible Alzheimer's with behavioral disturbance, i.e. dementia.  This condition is not service-connected.  When a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In this case, the Board finds that the record contains medical evidence differentiating the manifestations of each psychiatric condition.  A December 2009 VA examiner clearly found that the Veteran's PTSD was productive of symptoms involving his past traumatic combat experiences, including distressing recollections, longstanding avoidance from talking about events, detachment from others, poor sleep, hypervigilance, and a strong startle response.  In contrast, the Veteran's dementia manifests a more broad impact of symptoms, including a decline in cognitive functioning with mental confusion.  Similar findings were made during the current claims period by the most recent March 2014 VA examiner who concluded the Veteran's PTSD was productive of nightmares, a heightened startle response, and impaired sleep.  The Board further observes that the March 2014 VA examiner and the Veteran's treating physicians at the Louisville VA Medical Center (VAMC) have found the Veteran has very little impairment resulting from PTSD symptoms and his current level of functioning is almost entirely a result of the nonservice-connected dementia.  The Board will therefore proceed with this a decision in this appeal with consideration of the symptoms manifested by PTSD alone and will discuss the differentiation of symptoms in more depth below.  See Mittleider at 182.

The Veteran's PTSD is currently evaluated as 50 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

After review of the evidence, the Board finds that the Veteran's service-connected PTSD is productive of symptoms and impairment that are no more than 50 percent disabling.  Although the Veteran currently manifests a great deal of cognitive and functional impairment, the competent medical evidence establishes that this impairment is the result of nonservice-connected dementia.  VA treatment records and the report of an April 2014 VA examination show that the Veteran experiences little impairment as a result of service-connected PTSD, and his symptoms are clearly not of similar severity, frequency, and duration as those contemplated by an increased rating under the general rating formula.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Treatment records from the Louisville VAMC dated during the claims period establish that the Veteran has not received any regular treatment for service-connected PTSD.  In May 2013, the Veteran's wife reported to his primary care physician that his nightmares and anxiety seemed to have increased since he fell and broke his right hip in March 2013, but the Veteran and his wife refused a referral to the mental health department.  Three months later, in August 2013, the Veteran was referred to the outpatient mental health clinic after his wife reported concern regarding his anxiety and tendency to "fidget," but the Veteran denied experiencing nightmares, hypervigilance, and depression.  He felt restless and fidgety, but reported that these feelings and habits had been present since his return from service and it did not impact his daily life.  The VAMC psychologist concluded that the Veteran's PTSD symptoms had dissipated over time and the Veteran had no current significant psychiatric symptoms.  The Veteran's wife has continued to express concern over the Veteran's restlessness, but based on the findings of the August 2013 psychologist and the long-standing presence of this symptom, the Veteran's primary care doctor determined in November 2013 that no action or medication was necessary.  PTSD screens performed in June 2014 and June 2015 at the VAMC were also negative for any indications of PTSD.

Similar findings were made by the April 2014 VA examiner.  Based on an examination of the Veteran (with his wife present), the VA examiner found that the Veteran no longer met the criteria for PTSD based on the severity of the observed symptoms, which were specified as anxiety, nightmares, an increased startle response, and impaired sleep.  The VA examiner observed that the Veteran's difficulties with self-care and independent function were almost exclusively the result of his dementia and neither the Veteran nor his wife reported intrusive thoughts, dissociative re-experiencing, or an emotional or physical reaction to traumatic stimuli.  There was also no evidence of impulse control problems, changes to sleep patterns, suicidal or homicidal ideation, or panic attacks.  Although the Veteran experienced symptoms of detachment from others, poor sleep, hypervigilance, and a strong startle response, his current level of symptom severity was attributed to dementia rather than an exacerbation of PTSD. 

In short, while the Veteran has experienced progressively worsening impairment to cognitive, occupational, and social functioning, this impairment is the result of nonservice-connected dementia rather than PTSD.  Treatment records and the April 2014 VA examination clearly show that the Veteran's PTSD is productive of very few symptoms and impairment; in fact, the April 2014 VA examiner concluded that the Veteran no longer even meets the criteria for the diagnosis.  The examiner also found that the Veteran experienced total social and occupational impairment (which warrants a 100 percent schedular evaluation under the rating criteria), but also clarified that this was due to the manifestations of both dementia and PTSD.  The Veteran's PTSD alone has not required any mental health treatment during the claims period, is productive of few symptoms, and has little effect on the Veteran's social and occupational functioning.  While several symptoms previously associated with PTSD, such as hypervigilance and avoidance, are still present, their increase in severity and current manifestation was attributed to dementia by the April 2014 VA examiner. 

The Board has considered the statements of the Veteran and his wife, to include her concern over his anxiety and restlessness.  As lay persons they are competent to report the symptoms they witness and experience, but they are not competent to attribute these symptoms to the specific psychiatric diagnosis of PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The weight of the competent medical evidence clearly establishes that the Veteran's limits to functioning are due to nonservice-connected dementia, and his PTSD is productive of few symptoms and impairment.  The Board therefore finds that the Veteran's service-connected PTSD clearly does not manifest symptoms and/or impairment that most nearly approximate the severity, frequency, or duration as those contemplated by a schedular rating in excess of 50 percent.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD.  The Veteran's PTSD is manifested by symptoms such as anxiety, nightmares, an increased startle response, and impaired sleep.  These manifestations are contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's conditions.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected condition.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  In this regard, the Board notes that the Veteran's service-connected residuals of a shell fragment wound to the left lower extremity and right foot fracture did not manifest any functional impairment upon VA examinations in April 2014.  

As the Veteran's PTSD is contemplated by the rating criteria, a referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

The Veteran is already in receipt of a total disability rating due to individual employability resulting from service-connected disability (TDIU) and discussion of this aspect of the increased rating claim is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


SMC Claim

The Veteran contends that SMC is warranted in this case based on the need for regular aid and attendance or on account of housebound status.  SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2016).

Under 38 U.S.C.A. § 1114(s), SMC is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  The second requirement is met when the Veteran is substantially confined as a direct result of service- connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The Veteran is service-connected for PTSD rated as 50 percent disabling, residuals of a shell fragment wound to the left lower extremity rated as 10 percent disabling, and residuals of a right foot fracture rated as noncompensably disabling.  He is in receipt of a TDIU based on PTSD from December 21, 2009 and therefore has a single service-connected disability rated as 100 percent.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (holding that a TDIU rating could qualify for compensation at the 38 U.S.C.A. § 1114(s) rate, but only if the TDIU was based on a single disability).  However, his other service-connected conditions are clearly not independently ratable at 60 percent.  Thus, the Veteran does not meet the criteria for SMC at a housebound rate.  

In addition, the Veteran is not housebound due to service-connected disabilities.  The April 2014 VA examiner specifically found that the Veteran was not permanently bedridden and was able to travel beyond his domicile.  Both the April 2014 VA examiner and a July 2013 examination report from the Veteran's VAMC physician note that the Veteran leaves his home for medical appointments and to visit his son.  While leaving the home for medical purposes cannot, by itself, serve as the basis for finding the Veteran is not substantially confined, in this case, the evidence establishes that the Veteran also travels to visit his son.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (noting that the requirement that one be "substantially confined" is met when the claimant is restricted to his house except for medical treatment purposes).  Moreover, as discussed above, the Veteran's functional impairments are the result of his nonservice-connected dementia, rather than service-connected PTSD.  VA examiners also determined in April 2014 that the Veteran had no functional limitations as a result of his service-connected residuals of a shell fragment wound of the left lower extremity and a right foot fracture.  Therefore, the Board finds that the Veteran is not substantially confined as a direct result of his service- connected disabilities and SMC under 38 U.S.C.A. § 1114(s) at the housebound rate is not warranted based on the statutory criteria or based on the facts in this case.  

The evidence of record also does not show that the Veteran's service-connected disabilities have caused the anatomical loss or loss of use of both feet or one hand and one foot, and he is not blind in both eyes. Consequently, the Veteran can only establish entitlement to SMC under 38 U.S.C.A. § 1114(l) by showing his service-connected disabilities cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria of 38 C.F.R. § 3.352(a) set forth above.

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment. "Bedridden" will be a proper basis for the determination. 38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The competent evidence stablishes that the Veteran requires regular aid and attendance due to his nonservice-connected dementia, but not due to his service-connected disabilities.  The Veteran requires assistance in all his activities of daily living, including dressing, tending to hygiene needs, and preparing his medications and meals.  The Veteran is able to leave his home, but can only ambulate unassisted at home when he uses a walker or cane.  When moving about at home, he has to hold onto walls and furniture due to dizzy spells and lack of stability.  The Veteran has also manifested a clear cognitive decline with impairments to memory, attention, and communication.  These impairments-to functioning and cognition-are the result of nonservice-connected dementia and a right hip fracture in March 2013.  Treatment records from the VAMC show that the Veteran required home health care after his March 2013 right hip fracture and his primary care physician noted in May 2013 that the Veteran experienced bouts of dizziness and needed significant assistance with his activities of daily living.  VA examiners in March and April 2014 concluded that the Veteran had no functional impairment due to the service-connected lower extremity conditions and his difficulties with self-care and independent function were almost exclusively the result of his dementia.  A July 2013 examination report from the Veteran's VA physician noted that the Veteran had some restriction of the lower extremities due to his shrapnel wounds and PTSD, but no details or physical findings accompanied this conclusion.  The Board finds the conclusions of the VA examiners are more probative regarding the cause of the Veteran's lower extremity impairment, as the examination reports include the results of objective testing and a description of the manifestations of the service-connected disabilities.  The July 2013 examination report also does not mention the Veteran's March 2013 right hip fracture and residuals.  The weight of the competent medical evidence therefore establishes that the Veteran requires regular aid and attendance as result of nonservice-connected disabilities.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim for SMC based on the need for aid and attendance or at the housebound rate.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to SMC based on the need for aid and attendance or at the housebound rate is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is denied. 

Entitlement to SMC based on the need for the regular aid and attendance or on account of housebound status is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


